Citation Nr: 1722881	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the character of the appellant's discharge from service for the period from October 1969 to June 1972 constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Whether clear and unmistakable error (CUE) exists in a July 1985 Administrative Decision which concluded that the appellant's character of discharge was issued under conditions other than honorable.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an Administrative Decision authored by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which was the basis for a March 2010 decision denying the appellant's claim for nonservice-connected pension.  

In October 2014, the Board remanded these claims for additional development.

The appellant testified before the undersigned during a Board hearing held in June 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 1985, the RO determined that the appellant's character of discharge upon separation from military service in September 1971 was under conditions other than honorable, due to willful and persistent misconduct, and that this represents a bar to eligibility to receive VA benefits.  See 38 C.F.R. § 3.12 (2016).  The RO noted that the appellant had been absent without leave (AWOL) on three occasions while stationed in Hawaii, and that he spent a total of five months in the stockade.  It was noted that the appellant choose to end his period of service prior to his scheduled discharge date, thus forgoing an honorable discharge, and that the appellant was released from active service with an undesirable discharge status on September 9, 1971.  

In March 2010, the RO denied the appellant's claim for nonservice-connected pension, based on thee September 1985 determination as to the appellant's character of discharge.  The appellant appealed, and in October 2014, the Board remanded the claims for additional development.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

The claims file includes multiple copies of the appellant's discharge (DD Form 214), which indicate the following: the character of his discharge was "under honorable conditions."  His character of discharge had been upgraded under the DOD Discharge Review Program (Special).  He had applied for a discharge upgrade in September 1977.  An upgrade was granted in February 1978.  The character of service prior to his upgrade was "under other than honorable conditions."  

Multiple copies of DD-Form 215s (correction to the previously-issued DD Form 214), dated in November 1978, are of record, which state "Discharge review under PL 95-126 and a determination has been made that characterization of service is warranted by DOD SDRP 4 Apr 77."  This notation indicates that the appellant's upgraded discharge had been reviewed a second time under the Special Discharge Review Program, as required by Public Law 95-126, and that this review was unfavorable.  See VA's Adjudication Procedural Manual, M21-1MR, III.v.1.B.7.b.; see also RO's September 1985 Administrative Decision.  In other words, the DD 215s indicate that the appellant's upgraded discharge in February 1978 was not affirmed by the discharge review board in November 1978.  The Board further notes that this is contrary to certain language in the Board's October 2014 remand, which was in error.     

In October 2014, the Board remanded these claims.  The Board determined that the record appeared to be incomplete.  Specifically, the Board stated that there was no documentation of record involving the November 1978 determination of the Service Department Discharge Review Board.  The Board therefore directed that the RO/AMC should submit a request to the Department of the Army and any other appropriate entity/location, to attempt to determine whether the appellant's upgraded character of discharge in February 1978 "was subsequently and affirmatively reversed by the Service Department Discharge Review Board or any other entity." 

On several occasions between December 2015 and September 2016, VA sent requests for documentation to the Army Review Board Agency (ARBA).  In each case, the request was either for the Veteran's service treatment records and personnel records, and/or for his discharge DD Form 214.  For example, in a September 2016 letter, VA requested that ARBA provide a current DD Form 214 "showing the correct discharge status."

In January 2017, the ARBA replied with a form letter, which merely indicates that any request for the appellant's DD Form 214 should be directed to the National Personnel Records Center.  

The appellant's representative argues that the claim has not been properly developed because on remand, VA only requested the appellant's "service personnel records" from ARBA.  See appellant's representative's letter, dated in May 2017.

The Board finds that a remand is required.  It is unclear as to whether documentation related to the appellant's November 1978 SDRP decision is available, and/or whether a current DD Form 214 is available.  In this regard, all previous development requests from VA to ARBA failed to specifically request the documentation associated with the appellant's November 1978 SDRP decision.  In addition, although the ARBA stated that any request for the appellant's DD Form 214 should be directed to the National Personnel Records Center (NPRC), there is no indication that such a request has been sent to the NRPC.  On remand, additional attempts should be made to obtain this evidence.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and attempt to obtain a current copy of the appellant's discharge (DD Form 214).

2.  Submit a request to the Department of the Army and any other appropriate entity/location, to attempt to determine whether the appellant's character of discharge, which was upgraded via corrective action in February 1978, was subsequently affirmatively reversed in November 1978 by the Service Department Discharge Review Board or any other entity, specifically to include a request for the documentation associated with the appellant's November 1978 SDRP decision.  

3.  All written and electronic material produced by the requested searches and the document(s) generated to request the searches should be incorporated into the record.  If records are not available, the responding agency should advise VA if another agency may have such records.

4.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate all identified records until it is reasonably certain that such records do not exist, or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

5.  The requested development should conclusively determine whether or not the current character of the appellant's discharge is a bar to VA benefits, so as to determine whether or not additional claims filed by the appellant can proceed.

6.  After conducting any other development deemed appropriate, readjudicate the issues on appeal.  If either of the benefits sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

